FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: November 13, 2012 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 46728, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Optibase Ltd. announces third quarter results”. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/Amir Philips Amir Philips Chief Executive Officer Date: November 13, 2012 Media Contacts: Amir Philips, CEO, Optibase Ltd. 011-972-73-7073-700 info@optibase-holdings.com Investor Relations Contact: Marybeth Csaby, for Optibase +1-917-664-3055 Marybeth.Csaby@gmail.com OPTIBASE LTD. ANNOUNCES THIRD QUARTER RESULTS HERZLIYA, Israel, November 13, 2012 – Optibase Ltd. (NASDAQ: OBAS) today announced financial results for the third quarter ended September 30, 2012. Revenues from fixed income real estate totaled $3.3 million for the quarter ended September, 2012, compared to revenues of $4 million for the third quarter of 2011 and $3.4 million for the second quarter of 2012. Net Income for the third quarter ended September 30, 2012 was $464,000 or $0.12 per basic and diluted share, compared to a net loss of $1.2 million or $0.31 per basic and diluted share for the third quarter of 2011 and to a net loss of $289,000 or $0.08 per basic and diluted for the second quarter of 2012. Weighted average shares outstanding used in the calculation for the periods were approximately 3.8 million basic and diluted shares. For the nine months ended September 30, 2012, revenues totaled $10.2 million, compared with $9.1 million for the nine months ended September 30, 2011. Net income was $1 million or $0.28 per basic and diluted share, compared to a net loss of $23,000 or $0.01 per basic and diluted share for the nine months ended September 30, 2011. Weighted average shares outstanding used in the calculation were approximately 3.8 million basic and diluted shares and 3.6 million basic and diluted shares respectively. As of September 30, 2012, we had cash, cash equivalents, restricted cash and other financial investments, net, of $26.2 million, and shareholders' equity of $64.3 million, compared with $25.9 million, and $62.3 million, respectively, as of June 30, 2012. Amir Philips, Chief Executive Officer of Optibase commented on the results of the third quarter of 2012: “We are pleased with our year to date operating results as our operating fundamentals continued to stabilize. We continued to execute on our strategy of diversifying and upgrading the quality of our portfolio and have recently completed the acquisition of a 19.66% beneficial interest in Two Penn Center Plaza, Philadelphia for approximately $4 million. 2 Penn Center Plaza has approximately 500,000 rentable square feet and is located in the Center City neighborhood of Philadelphia opposite City Hall and Love Park.For further information, please refer to our announcement dated October 12, 2012”. Amir concluded “We are currently involved with additional investment opportunities which we hope will materialize in the coming months.” OPTIBASE REPORTS/2 About Optibase Optibase invests in the fixed-income real estate field and currently holds properties in Switzerland and Miami, FL, USA and is currently looking for additional real estate investment opportunities. Optibase was previously engaged in the field of digital video technologies until the sale of its video solutions business to Optibase Technologies Ltd., a wholly owned subsidiary of VITEC Multimedia ("Vitec") in July 2010. For further information, please visit www.optibase-holdings.com. This press release contains forward-looking statements concerning our marketing and operations plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this press release are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, difficulties in finding suitable real-estate properties for investment, availability of financing for the acquisition of real-estate, difficulties in leasing of real-estate properties, insolvency of tenants, difficulties in the disposition of real-estate projects, risk relating to collaborative arrangements with our partners relating to our real-estate properties, risks relating to the full consummation of the transaction for the sale of our video solutions business, general economic conditions and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this news release, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. 2 OPTIBASE REPORTS/3 Optibase Ltd. Condensed Consolidated Statement of Operations For the Period Ended September 30, 2012 Nine months ended Three months ended September 30 September 30 September 30 September 30 $ Unaudited Unaudited Unaudited Unaudited Fixed income real estate rent Cost and expenses: Cost of real estate operation Real estate depreciation and amortization General and administrative Total cost and expenses Operating income Other income (loss) ) - - Financial expenses, net ) Income (loss) before taxes on income ) Taxes on income ) ) ) Net income (loss) from continuing operation ) Net income (loss) from discontinued operation ) ) ) 64 Net income (loss) ) Net income (loss) attributable to non-controlling interests ) Net income (loss) attributable to Optibase LTD ) ) Net income (loss) per share from continuing operation: Basic and Diluted $ ) Net income (loss) per share from discontinuing operation: Basic and Diluted $ ) $ ) $ ) $ Net income (loss) per share: Basic and Diluted $ $ ) $ $ ) Number of shares used in computing (*) Earning per share Basic Diluted Amounts in thousands (*) All shares, options, and earnings per share amounts have been retroactively adjusted for all periods presented to reflect the 1:5 reverse stock split approved by the Company’s board of directors and shareholders on July 2, 2012 and August 16, 2012 respectively. 3 OPTIBASE REPORTS/4 Condensed Consolidated Balance Sheets September 30, December 31, Unaudited Audited Assets Current Assets: Cash and cash equivalents Restricted cash Trade receivables Other accounts receivables and prepaid expenses Total assets attributed to discontinued operations Total current assets Long term investments 62 Equipment, net 5 7 Real Estate Property, net Other assets, net Total property equipment and other assets Total assets Liabilities and shareholders' equity Current Liabilities: Current maturities of long term loans Trade payables 19 27 Other accounts payable and accrued expenses Total liabilities attributed to discontinued operations Total current liabilities Long term liabilities: Deferred tax liabilities Land lease liability, net Other long term liabilities Long term loans, net of current maturities Total long term liabilities Total shareholders’ equity of Optibase Ltd Non-controlling interests Total shareholders' equity Total liabilities and shareholders’ equity Amounts in thousands 4
